Citation Nr: 0122395	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  98-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anorexia nervosa.

3.  Entitlement to service connection for bulimia.
 

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a women's veterans coordinator 



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision and subsequent rating 
decisions that denied service connection for PTSD, anorexia 
nervosa, and bulimia.  The veteran submitted a notice of 
disagreement in January 1997, and the RO issued a statement 
of the case in May 1998.  The veteran submitted a substantive 
appeal in July 1998, and testified before the undersigned 
member of the Board at the RO in June 2001.  The veteran was 
given additional time to obtain pertinent medical records, 
and she waived initial consideration by the RO of additional 
evidence submitted directly to the Board.

Entitlement to service connection for anorexia nervosa and 
for bulimia will be addressed in the remand portion of this 
decision.


FINDING OF FACT

The veteran experienced sexual trauma in service that 
resulted in current PTSD.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.304(f) 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination and at the time of discharge show 
normal psychiatric and neurologic systems.

Records reflect that the veteran was hospitalized in 1981 for 
attempted suicide.

Private medical records and hospital records dated in 1981 
and 1982 show diagnoses of chronic schizophrenia and 
depression with suicide intent.

VA progress notes dated in January 1997 show a diagnosis of 
PTSD, chronic with delayed onset.

VA progress notes dated in March 1997 show that the veteran 
complained that she was "having a hard time."  She related 
watching a television report of sexual abuse in the armed 
forces in December 1996, and was flooded with memories of her 
own experiences of sexual abuse during service.  She 
described an incident of "date rape," as well as other 
episodes of sexual abuse in service.  The examiner noted that 
the veteran endorsed multiple symptoms of PTSD, including 
nightmares, intrusive thoughts, memories and images of being 
raped, anxiety, depression, insomnia,  irritability, 
increased startle reflex, and symptoms of panic attacks.  Her 
psychiatric history included suicidal gestures, and multiple 
hospitalizations and outpatient treatment for depression and 
bulimia.  The diagnoses on Axis I were PTSD, delayed onset, 
severe; major depressive disorder; and history of bulimia.

A February 1998 letter from a licensed clinical social worker 
notes that the veteran was being treated for a serious 
depressive disorder, and that her condition was complicated 
and exacerbated by a history of trauma that included sexual 
abuse.

Testimony of the veteran at the hearing in June 2001, was to 
the effect that she went out on what seemed to be a harmless 
date to a party, and was forced to have sex with her date.  
Subsequent assaults occurred while walking at night and being 
pulled off the sidewalk and taken behind a dark building, and 
being groped.  The veteran testified that she did not report 
the incidents due to fear of being discharged from service or 
removed from her nurse-training program.  The Women's 
Veterans Coordinator at the RO also offered testimony in 
support of the veteran's claim.  

A June 2001 letter from a VA registered nurse and sexual 
trauma counselor reflects that the veteran did manifest 
behavior changes following the sexual assaults-namely, fear 
of men, hypervigilence, anxiety, low self-esteem, and an 
eating disorder.  The veteran also experienced night terrors, 
repulsion to sex, and numerous suicide attempts.


B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 5100, 5102-5103A, 5106-5107 (West Supp. 2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claim via the statement of the case.  The 
RO has made several attempts to obtain the veteran's medical 
records.  All available records have been associated with the 
claims folder.  The veteran was given additional time to 
obtain and submit pertinent medical records, and she did so.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to provide 
notice or assist her.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,630-2 (Aug. 29, 2000) (to be codified at 38 
C.F.R. § 3.159).  In view of the allowance of the veteran's 
claim, she is not prejudiced by the Board's consideration of 
her appeal under the new law and implementing regulations.


C.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, her lay testimony alone may establish 
the incurrence of the claimed inservice stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of her service.  38 
C.F.R. § 3.304(f); see also, Cohen v. Brown, 10 Vet. App. 128 
(1997).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

Pertinent to this case are the provisions of subparagraph (8) 
and subparagraph (9) reflecting that behavior changes at the 
time of the incident may indicate the occurrence of an 
inservice stressor. The provisions also note that "secondary" 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes, and evidence that documents 
such behavior changes may require interpretation by a VA 
neuropsychiatric physician.  Subparagraph (8) also provides 
examples of behavior changes that may indicate a stressor.  
These are (but are not limited to) a visit to the dispensary 
without a specific diagnosis; sudden request for a change of 
duty assignment; lay statements of depression, but no 
identifiable reason for the depression; and evidence of 
substance abuse.

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that "sometimes 
more than medical nexus evidence is required to fulfill the 
requirement of credible supporting evidence" and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  The Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses, other than those 
arising from personal assault.  See Cohen v. Brown, 10Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  To 
that extent, the Court found that the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  In addition, the 
Court noted that in two places, M21-1, Part III, para. 5.14c 
(3) and (9), appears improperly to require that the existence 
of an inservice stressor be shown by "the preponderance of 
the evidence."  The Court clearly stated that any such 
requirement would be inconsistent with the benefit of the 
doubt, or equipoise, doctrine contained in 38 U.S.C.A. §§ 
5107(b).  Patton, 12 Vet. App. at 280.

A diagnosis of PTSD based on active service has been made in 
this case.  A March 1997 diagnosis of PTSD was made following 
a VA physician's notation that described the "date rape" and 
other episodes of sexual abuse in service, as reported by the 
veteran.  In addition, the VA physician reported that the 
veteran had multiple symptoms of PTSD, including memories and 
images of being raped.  This evidence of record tends to show 
a causal nexus.  See, e.g., Hodges v. West, 13 Vet. App. 287 
(2000).

The veteran attributes her PTSD to "date rape" and other 
sexual assaults in service. A review of the evidence of 
record fails to establish conclusively that any incident in 
fact occurred.  Thus, the crux of this case is whether there 
is enough evidence, given the special consideration noted in 
M21-1, Part III, para. 5.14c (5), (8) and (9), to establish 
equipoise on the issue of whether the veteran's claimed 
stressors actually occurred.  The Board notes that, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt regarding each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).  

Regarding the "date rape" and sexual assaults, the veteran 
testified that she was forced to have sex against her will 
and that she was physically accosted in service. A review of 
the veteran's service medical records reveals that she was 
treated on several occasions for urinary tract infections, 
and was treated once for abdominal pain and gastritis.  
Otherwise, no abnormalities were reported.  Service medical 
records are negative with regard to complaints of "date rape" 
or of any assault.

A VA registered nurse and sexual trauma counselor reported 
that the veteran essentially suffers from PTSD symptoms as a 
result of sexual assaults in service.
She described behavior changes following the incidents, 
including fear, hypervigilence, anxiety, and an eating 
disorder.  Moreover, a VA physician has rendered a diagnosis 
of PTSD related to the claimed inservice stressors.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the claimed 
inservice stressors actually occurred.  Under the 
circumstances, the veteran prevails as to her claim for 
service connection for PTSD with application of the benefit 
of the doubt in her favor.  38 U.S.C. § 5107 (West Supp. 
2001).


ORDER

Service connection for PTSD is granted.


REMAND

Service medical records reflect that the veteran complained 
of abdominal and back pain and was treated for gastritis in 
1967.

Recent medical records reflect an eating disorder and a 
history of bulimia since 1981.  Her testimony at the June 
2001 hearing was to the effect that her eating disorder began 
in service.

As shown above, service connection has been established for 
PTSD based on personal assault.  There are also competent 
opinions suggesting that the veteran has a history of eating 
disorders related to PTSD or in-service stressors.  However, 
it is not clear from the clinical evidence whether the 
veteran meets the criteria for a current diagnosis of an 
eating disorder.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Accordingly, an examination is required to obtain a 
medical opinion as to whether it is at least as likely as not 
that the veteran's current eating disorders are related to an 
incident of service or a service-connected disability.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated her for 
any eating disorder since service.  The 
RO should then take all necessary steps 
to obtain copies of all records not 
already contained in the claims folder.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).

2.  The RO should schedule the veteran 
for an examination to determine the 
current nature and etiology of any 
current eating disorder.  The examiner 
should review the claims folder, 
including the service medical records and 
post-service medical records and should 
note such review in the examination 
report.  The examiner should offer 
opinions as to:

(a)  Whether it is at least as 
likely as not that the veteran's 
eating disorder is related to an in-
service stressful incident (in 
accordance with M21-1, Part III, 
para. 5.14c), or to the gastritis 
noted in service or to another 
incident of service; and 

(b)  Whether it is at least as 
likely as not that the veteran's 
service-connected PTSD (or any other 
service-connected disability) caused 
or increased the veteran's eating 
disorder.

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the implementing regulations.  
If so, the RO should then review the 
veteran's claims for service connection 
for anorexia nervosa and for bulimia.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate her claims and that 
her failure, without good cause, to report for scheduled 
examinations could result in the denial of her claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
Mark D. Hindin
	Member, Board of Veterans' Appeals

 



